Exhibit 10.1
 
AMENDMENT NO. 3 TO THE ARRANGEMENT AGREEMENT
THIS AGREEMENT is made as of April 8, 2011.


BETWEEN:
COMAMTECH INC., a corporation incorporated under the laws of the Province of
Ontario;
     
(hereinafter, “Comamtech”)
   
AND:
DECISIONPOINT SYSTEMS, INC., a corporation incorporated under the laws of the
State of Delaware;
     
(hereinafter, the “Corporation”)
   
AND:
2259736 ONTARIO INC., a corporation incorporated  under the laws of the Province
of Ontario;
 
(hereinafter, the “MergerCo”)

 
WHEREAS the parties hereto executed an arrangement agreement made as of October
20, 2010 (the “Agreement”);
 
WHEREAS the parties hereto executed an amendment to the Agreement made as of
December 23, 2010 (“Amendment No. 1”);
 
WHEREAS the parties hereto executed an amendment to the Agreement made as of
March 22, 2011 (“Amendment No. 2”);
 
WHEREAS the amendments provided herein are in addition to those provided in
Amendment No. 1 and Amendment No. 2 except where the amendments provided herein
replace amendments set out in Amendment No. 1 and Amendment No. 2;
 
WHEREAS the parties wish to amend the Agreement in accordance with the terms
hereof (“Amendment No. 3”);
 
NOW THEREFORE, in consideration of the covenants and agreements herein
contained, the parties agree hereto as follows:
 
Section 1.8 (Schedules)
 
Section 1.1 (Definitions) is amended as follows:
 
Section 1.1 (Definitions) is amended as follows:
 
The definition of “Outside Date” is hereby deleted and replaced with the
following:
 
““Outside Date” means June 15, 2011 or as may otherwise be mutually agreed to by
the parties; provided, however, the Outside Date shall be automatically extended
by the number of days that the U.S. Securities and Exchange Commission requires
to review any filings submitted by Comamtech or the Corporation.”
 
Section 1.8 is amended by replacing the Plan of Arrangement provided in Schedule
B attached to the Agreement with the Plan of Arrangement attached hereto as
Schedule A.
 
 
 

--------------------------------------------------------------------------------

 
 
Effect on Agreement.  Subject to the amendments provided herein, all of the
terms and conditions of the Agreement, as amended by Amendment No. 1 and
Amendment No. 2, shall continue in full force and effect after the execution of
this Amendment No. 3 and shall not be in any way changed, modified or superseded
by the terms set forth herein.  Except as expressly set forth herein, this
Amendment No. 3 shall not be deemed to be a waiver, amendment or modification of
any provisions of the Agreement or constitute a waiver of any provision of the
Agreement (except to the extent herein set forth), or any other document,
instrument and/or agreement executed or delivered in connection therewith, in
each case whether arising before or after the date hereof or as a result of
performance hereunder or thereunder and this Amendment No. 3 and the Agreement
shall be construed as one and the same document.
 
Severability.  If any provision of this Amendment No. 3 shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Amendment No. 3
in that jurisdiction or the validity or enforceability of any provision of this
Amendment No. 3 in any other jurisdiction.
 
Counterparts/Execution.  This Amendment No. 3 may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.
 
Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request (including amendments to the Plan of Arrangement
resulting from the amendments contained herein) in order to carry out the intent
and accomplish the purposes of this Amendment and the consummation of the
transactions contemplated hereby.
Notices.  Any notice, demand or request required or permitted to be given by the
respective parties hereto pursuant to the terms of this Amendment No. 3 shall
delivered in accordance with the terms of the Agreement.
 
Entire Agreement; Amendments.  All capitalized terms not otherwise defined
herein have the meaning ascribed to them in the Agreement.  The Agreement, as
amended by Amendment No. 1, Amendment No. 2 and this Amendment No. 3 constitutes
the entire agreement between the parties with regard to the subject matter
hereof and thereof, superseding all prior agreements or understandings, whether
written or oral, between or among the parties.  No amendment, modification or
other change to this Amendment No. 3 or waiver of any agreement or other
obligation of the parties under the Agreement or this Amendment No. 3 may be
made or given unless such amendment, modification or waiver is set forth in
writing and is signed by each of the parties hereto. Any waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.
 
The parties have agreed that this Amendment is drafted in the English language
at the request of the parties.  Les parties aux présentes déclarent qu’elles ont
expressément exigé que la présente convention soit rédigée en anglais.
 
(remainder of this page left blank intentionally)
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have caused this Amendment No. 3 to be executed
as of the date written above by their respective officers thereunto duly
authorized.
 

       
DECISIONPOINT SYSTEMS, INC.
                     
Nic Toms
Chief Executive Officer
 




       
COMAMTECH INC.
                     
Marc Ferland
President & Chief Executive Officer
 
 






       
2259736 ONTARIO INC.
                     
Marc Ferland
President
 
 


